department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date uil cc tege eoeg et1 stackney wta-n-113509-00 memorandum for thomas r burger chief reporting compliance employment_tax s c cp rc et from michael a swim chief employment_tax branch subject form ss-8 submissions involving partnership issues this memorandum responds to questions raised by a number of forms ss-8 submissions involving partnership issues these forms ss-8 generally involve one of two different types of claims the first is a claim by a worker that for federal tax purposes although a valid partnership exists the worker is an employee of the partnership and not a bona_fide member of the partnership the second is a claim by a worker that a partnership of which he is a purported member is not a bona_fide partnership for federal tax purposes but rather that one of the members typically one of the general partners is actually the employer of all the other purported members of the partnership whether or not a person is a partner in a partnership for federal tax purposes is a question of federal_law while a person may be recognized as a partner under state law it is not necessarily determinative of whether they will be treated as a partner for federal tax purposes bona_fide members of a partnership cannot be employees for purposes of the employment_tax provisions of the internal_revenue_code the code however the form ss-8 is intended to elicit information necessary to determine the worker’s proper classification under the common_law rules distinguishing employees from independent contractors the form ss-8 is not intended to elicit information necessary to determine whether the worker is a bona_fide member of a partnership therefore the service should decline to rule on any form ss-8 submissions that would require such an analysis in order to determine the worker’s classification for purposes of the employment_tax provisions employment_taxes and partnerships employment_taxes wta-n-113509-00 applicable employment_taxes are imposed under the federal_insurance_contributions_act fica federal_unemployment_tax_act futa and collection of income_tax at source see code sec_3101 and sec_3111 fica tax code sec_3301 futa_tax and code sec_3402 collection of income_tax at source fica and futa taxes are imposed on wages with respect to employment and require an employer-employee relationship unless a statutory exception applies in addition the collection of income_tax at source imposes certain income_tax_withholding requirements on employers paying wages application of employment_taxes to members of a partnership income received by a bona_fide partner from a partnership cannot be wages but instead may qualify as self-employment_income subject_to tax under the self employment contributions act seca see revrul_69_184 1969_1_cb_256 as stated in revenue_ruling bona_fide members of a partnership are not employees of the partnership within the meaning of the federal_insurance_contributions_act the federal_unemployment_tax_act and the collection of income_tax at source on wages such a partner who devotes his time and energies in the conduct of the trade_or_business of the partnership or in providing services to the partnership as an independent_contractor is in either event a self-employed_individual rather than an individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee thus to qualify as an employee for purposes of the employment_tax provisions the worker must be classified both as not a bona_fide member of a partnership and as an employee under the common_law control test for distinguishing employees from independent contractors unless a statutory exception applies form ss-8 determination of employee work status for purposes of federal employment_taxes and income_tax_withholding the form ss-8 may be submitted by either the worker or the firm for a determination of whether or not the worker is an employee for purposes of the employment_tax provisions the party that does not submit the initial form ss-8 is offered the opportunity to respond the forms are processed in either the austin texas or newport vermont irs service centers except for filings involving federal agencies wta-n-113509-00 which are handled by the national_office an ss-8 ruling applies only for purposes of the employment_tax provisions of the code the form ss-8 consists of a series of questions intended to elicit information necessary to determine whether the parties meet the common_law test of control necessary for the finding of an employee-employer relationship thus the form is generally intended to address the issue of whether the worker is an employee or an independent_contractor there are no questions addressing specifically the existence or nonexistence of a partnership arrangement or any details of such arrangement because the information gathered through the form ss-8 is not sufficient to determine whether the worker is a bona_fide member of a partnership for federal tax purposes the classification of a worker as an employee for purposes of the employment_tax provisions cannot be made where there is the potential for the worker to be such a member therefore where the form ss-8 submission indicates that one or more of the parties is claiming that the worker is a bona_fide member of a partnership the parties should be informed that a ruling cannot be issued we hope the information provided is of assistance to you if you have any further questions please contact stephen tackney the attorney who has been assigned to this matter at
